EXAMINER’S AMENDMENT

 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Bruckner– 6/24/22.

The application has been amended as follows: 
An autonomous distress tracking system for an aircraft, comprising: 
      an automatic dependent surveillance-broadcast transceiver configured to transmit an automatic distress transmission; 
a satellite navigation system receiver configured to identify a position of the aircraft using navigation signals received from a satellite navigation system and to provide position information indicating the position of the aircraft;
an emergency locator transmitter beacon antenna for a beacon transmitter, 
a software defined radio that is configurable to implement at least the automatic dependent surveillance-broadcast transceiver and beacon transmitter and to transmit a distress transmission via one or more of an automatic dependent surveillance- broadcast antenna and the emergency locator transmitter beacon antenna;
a system controller comprising a distress identifier configured to determine when the aircraft is in a distress condition and configured to control the automatic dependent surveillance-broadcast transceiver to transmit the automatic distress transmission in response to a determination that the aircraft is in the distress condition; 
and a housing attached to the aircraft on an outside of the aircraft, wherein the automatic dependent surveillance-broadcast transceiver, satellite navigation system receiver, software defined radio, and the system controller are contained within the housing.

    12.   A method of autonomous distress tracking of an aircraft, comprising: 


transmitting an automatic distress transmission by an automatic dependent surveillance-broadcast transceiver; 
identifying a position of the aircraft using navigation signals received from a satellite navigation system and to provide position information indicating the position of the aircraft by a satellite navigation system receiver;
implementing at least the automatic dependent surveillance-broadcast transceiver and beacon transmitter and transmitting a distress transmission via one or more of an automatic dependent surveillance- broadcast antenna and the emergency locator transmitter beacon antenna, by a software defined radio;
determining when the aircraft is in a distress condition and controlling the automatic dependent surveillance-broadcast transceiver to transmit the automatic distress transmission in response to a determination that the aircraft is in a distress condition; 
and implementing autonomous distress tracking of an aircraft using a housing attached to the aircraft on an outside of the aircraft, wherein the automatic dependent surveillance-broadcast transceiver, satellite navigation system receiver, software defined radio, and a system controller are contained within the housing.

Allowable Subject Matter
	Claims 1-20 are allowed.

Closest references found:
("10002519"|"20110194629"|"20160176538"|"20170106997"|"20170155763"|"20180240324"|"20180247519")

	The following is an examiner’s statement of reasons for allowance: The prior art does NOT teach:
transmitting an automatic distress transmission by an automatic dependent surveillance-broadcast transceiver; 
identifying a position of the aircraft using navigation signals received from a satellite navigation system and to provide position information indicating the position of the aircraft by a satellite navigation system receiver;
implementing at least the automatic dependent surveillance-broadcast transceiver and beacon transmitter and transmitting a distress transmission via one or more of an automatic dependent surveillance- broadcast antenna and the emergency locator transmitter beacon antenna, by a software defined radio;
determining when the aircraft is in a distress condition and controlling the automatic dependent surveillance-broadcast transceiver to transmit the automatic distress transmission in response to a determination that the aircraft is in a distress condition; 
and implementing autonomous distress tracking of an aircraft using a housing attached to the aircraft on an outside of the aircraft, wherein the automatic dependent surveillance-broadcast transceiver, satellite navigation system receiver, software defined radio, and a system controller are contained within the housing.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKUR JAIN whose telephone number is (571)272-9747.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system
/ANKUR JAIN/           Primary Examiner, Art Unit 2649